In a proceeding to compel support under article 4 (§ 411 et seq.) of the Family Court Act, by a wife against her husband, for her support and for the support of their two children, the husband appeals from two orders of the Family Court of the State of New York, County of Nassau. The first order, made December 12, 1963 after a hearing, directed the husband: (1) to pay $85 a week for the support of petitioner and the children; (2) to make all mortgage payments on the home owned by the parties jointly; and (3) to relinquish to the wife certain United States Government bonds. The second order, made January 16, 1964 upon the husband’s motion to reduce the said payments, continued the $85 payments but directed the wife to sign the papers necessary to refinance the mortgage in order to reduce the monthly payments thereon from $146.90 to about $106. Order of December 12, 1963 and order of January 16, 1964 modified, on the facts, by changing from $85 to $90 the amount of the weekly payments which the husband is directed to pay; and by striking out from the first order the provisions directing the husband to make the mortgage payments and to relinquish the government bonds to the wife. As so modified, said orders are affirmed, without costs. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the amounts which the husband was directed to pay under the orders, in part to the wife and in part as payments on the mortgage (plus the turning over of the bonds to the wife), were excessive to the extent that in the aggregate they were more than $90 a week. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.